962 So. 2d 1066 (2007)
Scottie B. ASH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1897.
District Court of Appeal of Florida, First District.
August 27, 2007.
Scottie B. Ash, pro se, Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the October 18, 2005, judgment and sentence in Bay County Circuit Court case number 2002-CF-3574-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
DAVIS, POLSTON, and ROBERTS, JJ., concur.